


DESCRIPTION OF MANAGEMENT INCENTIVE PLAN
FOR EXECUTIVE OFFICERS
______________________________________________________________________________________________________


The goal of the Management Incentive Plan (“MIP”) is to drive performance by the
Company’s management. The MIP provides an opportunity to earn a bonus (expressed
as a percentage of base salary) based on performance of up to 200% of base
salary. Individual awards under the MIP shall be made in the discretion of the
Board of Directors.
Financial Metrics
The Board will establish threshold, target and maximum goals (with a payout
percentage assigned to each with maximum payout not to exceed 200%) for the
following financial metrics on an annual basis, weighted as follows, in each
case unless otherwise determined by the Board.
Performance Metrics
Weight
Adjusted Gross Profit (Gross Profit plus depreciation expense included in COGS)
30%
Adjusted EBITDA (EBITDA as adjusted for management fees, non-recurring or
unusual items and such other items as determined by the Board of Directors
considers appropriate)
50%
Ending Liquidity (excess revolver availability plus cash and cash equivalents)
20%

 
In calculating the payout under an award, the overall payout percentage
(expressed as a percent of base salary) shall equal the sum of the payout
percentages for each financial metric weighted as set forth above.
Non-Financial Goals
In addition to the financial metrics defined below, the Board of Directors will
consider in its determination the Company’s performance on several non-financial
goals including goals relating to the following: (i) the Company’s OSHA incident
rate; (ii) whether there are any significant DOT or fleet issues, (iii) whether
the Company’s On-Time In-Full customer service measurement meets established
goals and (iv) any associate’s individual leadership and performance rating.
The Board of Directors reserves the right to make adjustments to final MIP
payments based on other factors it deems in the Company’s best interests. The
Board of Directors reserves the right to make adjustments to financial goals to
account for items not contemplated at the time the goals were established.




